         Case 1:20-cv-09932-PGG Document 21 Filed 04/29/21 Page 1 of 1




                   Tarter Krinsky & Drogin LLP
                   1350 Broadway                                                      Nels T. Lippert, Partner
                   New York, NY 10018                                                 212.216.1157 Direct Dial
                   P 212.216.8000                                                 nlippert@tarterkrinsky.com
                   F 212.216.8001
                   www.tarterkrinsky.com
                                                 MEMO ENDORSED

                                                 The application is granted. The conference currently scheduled
                                                 for May 6, 2021 is adjourned to June 24, 2021 at 10:15 a.m.


By ECF Only

Hon. Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse                     April 30, 2021
40 Foley Square, Courtroom 705
New York, New York 10007

       Re:    Times Three Clothier, LLC v. Daytona Apparel Group LLC
              Civil Action No. 1:20-cv-09932-PGG

Dear Judge Gardephe:

         This office represents Plaintiff, Times Three Clothier, LLC (“Plaintiff”), in the above
referenced matter. Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, Rules
I(D) and I(E), Plaintiff writes, with the consent of counsel for Defendant, Daytona Apparel
Group LLC (“Defendant”), to submit this letter motion to request a second adjournment of the
initial conference to a date most convenient for the Court, but no earlier than thirty (30) days
from the date of this letter motion, with any related deadlines extended accordingly. At present,
the initial conference is scheduled for May 6, 2021 at 9:45 am in Courtroom 705, at the
courthouse located at 40 Centre Street, New York, New York 10007.

       We are seeking the requested extension because the parties are actively engaged in
exchanging preliminary discovery documentation in furtherance of settlement discussions with a
view towards ultimately resolving this action. As noted above, Defendant has consented to the
requested adjournment and any related extensions of time.

       In closing, we thank the Court for its consideration of the foregoing.

                                                         Respectfully submitted,


                                                         ____________________________
                                                         Nels T. Lippert

cc:    All Counsel of Record (via ECF)
